Gamble, Judge.
This is a proceeding against the county court of St. Francois county, upon an alternative mandamus, issued by the Circuit Court of that county. The county court having answered, a replication was filed, and the cause submitted to the court to try the questions of fact, as a jury. Upon the trial, no question of law was made, as far as the record shows, either in relation to evidence or in the form of instructions. The code of practice does not apply to proceedings upon mandamus. Art. 30, section 6. As the record shows no question of law saved, according to the practice in such cases, the judgment must be affirmed.